On November 16, 2006, the defendant was sentenced for violation of the conditions of a deferred sentence to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Burglary (Common Scheme), a felony; and Count II: Ten (10) years in the Montana State Prison, with all time suspended, for the offense of Theft (Common Scheme), a felony. Counts I and II shall run concurrently. The Court recommends that the defendant complete the program at the TSCTC (Boot Camp). Should the defendant successfully complete boot camp, the remaining portion of defendant’s suspended sentence to Montana State Prison shall be suspended.
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Martin Eveland. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The majority of the Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the majority decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding and Member Hon. Stewart Stadler.